internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-113925-01 date date number release date index number re legend grandparent grandparent child a child b grandchild a grandchild b-1 grandchild b-2 grandchild b-3 trust grandchild a_trust child b family_trust trust grandchild a_trust child b family_trust trust grandchild a_trust child b family_trust plr-113925-01 date year year corporate trustee dear this is in response to the date letter requesting a ruling on the generation-skipping_transfer_tax consequences of the judicial partition of three trusts the facts submitted and representations are as follows grandparent and grandparent were husband and wife trust and trust were created by grandparent trust was created by grandparent the trusts were irrevocable on date there were no additions to the trusts made after that date grandparent and grandparent have died they were survived by child a and child b child a has died leaving one surviving child grandchild a child b is living she has three living children grandchild b-1 grandchild b-2 and grandchild b-3 corporate trustee is the trustee of the three trusts trust grandparent created trust on date under article of the trust instrument trust income is to be paid to child a for life under article on child a’s death the income is to be paid in equal shares to grandparent 1’s grandchildren then surviving if a grandchild dies leaving surviving issue the issue will take the parent’s share by representation if an income_beneficiary is a minor the trustee may accumulate the income for the minor during the minority under article if in the opinion of the trustee the income distributed to a life_beneficiary together with the beneficiary’s income from other sources is insufficient to provide for the life_beneficiary or to enable him or her to afford suitable maintenance education and support for his or her children or if the life_beneficiary needs to incur unusual expenses for education maintenance and support medical attention or any emergency the trustee is authorized in the trustee’s discretion to encroach on trust principal to the extent deemed necessary and proper any encroachment is to be charged against the life_beneficiary for whom the encroachment is made thus reducing the principal from which that beneficiary and his or her lineal_descendants may receive income and reducing the share distributable to the beneficiary or his or her lineal_descendants under article if a beneficiary is less than age or is disabled for any reason the trustee may accumulate the income for the beneficiary during the period of disability or the trustee in its discretion may pay the income to the beneficiary or to plr-113925-01 such persons as the trustee may consider to be in the best interest of the beneficiary under article trust will terminate on the death of the last to survive of child a child b grandchild a grandchild b-1 grandchild b-2 and grandchild b-3 under article if grandchild a leaves surviving issue of the trust principal is to be paid to the issue per stirpes under article the remaining principal and if grandchild a dies without issue the entire principal is to be distributed to the issue of grandparent 1’s grandchildren per stirpes exclusive of grandchild a’s issue currently trust income is distributable in equal shares to grandchild a grandchild b-1 grandchild b-2 and grandchild b-3 trust grandparent died in year trust was created under item vi of her will under item vi paragraph sec_1 and of the will of the trust income is to be paid to child a for life and of the trust income is to be paid to child b for life under item vi paragraph on child a’s death hi sec_40 share of trust income is to be paid under items vi paragraph subparagraph a and item vi paragraph subparagraph b 8th to grandchild a and 8ths equally among child b’s three children or their surviving issue per stirpes on child b’s death the share of trust income payable to her is to be paid under item vi paragraph subparagraph b equally to her surviving children or their surviving issue per stirpes under item vi paragraph subparagraph a of the remaining of trust income 8th is to be paid to grandchild a for life if a grandchild’s portion of the share of income payable to him or her in accordance with item vi paragraph subparagraph b described below is less than 8th of this part then as long as the situation continues the 8th portion payable to grandchild a will be reduced such that the amount payable to grandchild a will be identical to the amounts payable to the other grandchildren as determined under item vi paragraph subparagraph b if grandchild a dies with issue the income payments will be made to the issue per stirpes until the trust terminates if grandchild a dies without issue the portion otherwise payable to him will be distributed to the other grandchildren and their issue in accordance with item vi paragraph subparagraph b under item vi paragraph subparagraph b 8ths of remaining of trust income is to be paid equally to grandparent 1’s grandchildren born to child b and any child born to child a after the execution of grandparent 1’s will the income payments will continue for a beneficiary’s life or until the prior termination of trust if a beneficiary dies before trust terminates his or her issue will take that beneficiary’s share per stirpes under item vii paragraph if in the opinion of the trustee the income plr-113925-01 distributed to a beneficiary together with the beneficiary’s income from other sources is insufficient to provide for him or her or to enable him or her to afford suitable maintenance education and support for his or her children or if the beneficiary needs to incur unusual expenses for education maintenance and support medical attention or any emergency the trustee may in the trustee’s discretion encroach on trust principal to the extent deemed necessary and proper any encroachment is to be charged to the beneficiary for whom the encroachment is made reducing the principal from which that beneficiary and his or her lineal_descendants are entitled to receive income and reducing the share distributable to the beneficiary or his or her lineal_descendants under item vii paragraph if a beneficiary is less than age or is disabled for any reason the trustee may accumulate the income for the beneficiary during the period of disability or the trustee in its discretion may pay the income to the beneficiary or to such persons as the trustee may consider to be in the best interest of the beneficiary under item vi paragraph trust will terminate years after the death of the last to survive of child a child b grandchild a grandchild b-1 grandchild b-2 and grandchild b-3 under item vi paragraph subparagraph a of the trust principal will be distributed to grandchild a’s issue per stirpes the remaining trust principal will be divided per capita among the children of child b and child a but not grandchild a or his issue the issue of any deceased child taking that child’s share per stirpes currently of the trust income is payable to child b because child a has died hi sec_40 share of trust income is payable in the same manner as the remaining income share therefore of the trust income is payable as follows x to grandchild a and x in equal amounts to grandchild b-1 grandchild b-2 and grandchild b-3 trust grandparent died in year trust was created under item iii of his will under item iii paragraph sec_2 and of the will child a is to receive one-third of the trust income for his life and child b is to receive one-third of the trust income for her life under item iii paragraph grandparent is to receive the remaining one-third of the trust income for her life because grandparent predeceased grandparent the one-third portion of trust income payable to grandparent is payable instead under item iii paragraph under item iii paragraph subparagraph a 8th of this one-third portion of trust income is payable to grandchild a for life if grandchild a dies with issue those payments are to be made to his issue per stirpes until trust terminates if grandchild a dies without issue or if there is a failure of his issue the income otherwise payable to him will be paid to the other grandchildren and their issue in accordance with item iii paragraph subparagraph b described below if the portion of this one-third share of income payable to a grandchild under item iii paragraph subparagraph b described below is less than 8th then as long as the plr-113925-01 situation continues the 8th portion payable to grandchild a will be reduced such that the amount payable to grandchild a will be identical to the amounts payable to the other grandchildren as determined in item iii paragraph subparagraph b under item iii paragraph subparagraph b 8ths of the remaining one-third of trust income is to be distributed equally among grandparent 2’s grandchildren born to child b and any child born to child a after the execution of grandparent 2’s will the income payments are to continue for a beneficiary’s life or until the prior termination of trust if a beneficiary dies before the trust terminates his or her issue will take that beneficiary’s share per stirpes under item iii paragraph on child a’s death the one-third share of income payable to him is to be paid instead in accordance with item iii paragraph that is 8th of this one-third share of income is to be paid to grandchild a and 8ths is to be paid equally among grandparent 2’s grandchildren born to child b and any child born to child a after the execution of grandparent 2’s will on child b’s death the one-third share of income payable to her is to be paid instead under item iii paragraph subparagraph b but not subparagraph a that is child b’s one-third share of income is to be distributed equally among grandparent 2’s grandchildren born to child b and any child born to child a after the execution of grandparent 2’s will under item iv paragraph if in the opinion of the trustee the income being paid to a beneficiary together with the beneficiary’s income from other sources is insufficient to provide for the beneficiary or to enable him or her to afford suitable maintenance education and support for his or her children or if the beneficiary needs to incur unusual expenses for education maintenance and support medical attention or any emergency the trustee is authorized in the trustee’s discretion to encroach on trust principal to the extent deemed necessary and proper any encroachment is to be charged against the beneficiary for whom the encroachment is made thus reducing the principal from which that beneficiary and his or her lineal_descendants are entitled to receive income and reducing the share distributable to the beneficiary or his or her lineal_descendants under item iv paragraph if a beneficiary is less than age or is disabled for any reason the trustee may accumulate the income for the beneficiary during the period of disability or the trustee in its discretion may pay the income to the beneficiary or to such persons as the trustee may consider to be in the best interest of the beneficiary under item iii paragraph trust will terminate years after the death of the last to survive of child a child b grandchild a grandchild b-1 grandchild b-2 and grandchild b-3 under item iii paragraph subparagraphs a and b of the trust principal will be distributed among grandchild a’s issue per stirpes the plr-113925-01 remaining trust principal will be divided per capita among the children of child b and child a but not grandchild a or his issue the issue of any deceased child taking that child’s share per stirpes currently one-third of the trust income is payable to child b because child a has died his one-third share of trust income is payable instead in the same manner as the remaining one-third share of trust income therefore two-thirds of the trust income is payable as follows x of the trust income is payable to grandchild a and x of the trust income is payable in equal amounts to grandchild b-1 grandchild b-2 and grandchild b-3 proposed partition the parties will petition the local probate_court to request a judicial division of trust trust and trust as follows trust division into grandchild a_trust and child b family_trust twenty-five percent of the trust principal will be set_aside and held in grandchild a_trust a separate trust all of the income will be paid to grandchild a for his life if grandchild a dies leaving surviving issue the income will be paid to the issue per stirpes if an income_beneficiary is a minor the trustee may accumulate the income for the minor during minority grandchild a_trust will terminate at the time designated for termination of trust if grandchild a dies with surviving issue the grandchild a_trust principal will be divided among the issue per stirpes if at termination there are no surviving issue of grandchild a the principal will be distributed among the issue of grandparent 1’s other grandchildren per stirpes grandchild a_trust will be otherwise administered in accordance with the terms of trust seventy-five percent of the trust principal will be set_aside and held in the child b family_trust the income will be distributed in equal shares to grandchild b-1 grandchild b-2 and grandchild b-3 if a beneficiary dies leaving surviving issue the issue will take the parent’s share by representation if an income_beneficiary is a minor the trustee may accumulate the income for the minor during minority child b family_trust will terminate at the time designated for the termination of trust and the principal will be distributed per stirpes among the issue of grandchild b-1 grandchild b-2 and grandchild b-3 child b family_trust will otherwise be administered under the terms of trust trust division into grandchild a_trust and child b family_trust seven-and-a-half percent of the trust principal will be set_aside and held in grandchild a_trust a separate trust all of the income will be paid to grandchild a plr-113925-01 for his life if grandchild a dies leaving surviving issue the income will be paid to the issue per stirpes until the trust terminates if grandchild a dies without surviving issue or if there is a failure of his issue the income will be distributed equally among grandparent 1’s other grandchildren that is child b’s children for their lives or until the prior termination of the trust if during the trust term a beneficiary dies leaving issue the issue will take the parent’s share of income per stirpes grandchild a_trust will terminate at the time designated for termination of trust on termination of grandchild a_trust the principal will be distributed to grandchild a’s issue per stirpes grandchild a_trust will be otherwise administered in accordance with the terms of trust ninety-two-and-a-half percent of the trust principal will be set_aside and held in child b family_trust child b will receive of the income child b’s right to receive of the child b family_trust income is equivalent to the right to receive of the entire trust income x x the remaining child b family_trust income will be distributed equally among child b’s children grandchild b-1 grandchild b-2 and grandchild b-3 for their lives or until the prior termination of the trust if a beneficiary dies leaving issue surviving the issue will take the parent’s share per stirpes child b family_trust will also terminate at the time designated for termination of trust on termination of the child b family_trust principal will be paid to grandchild a’s issue per stirpes the right of grandchild a’s issue to receive of the child b family_trust principal plus their right to receive the principal of grandchild a_trust is equivalent to the right to receive of the entire trust principal on termination x of trust of trust of trust the remaining principal of child b family_trust will be divided per capita among the children of child b the issue of a deceased child will take the parent’s share per stirpes the trust is otherwise subject_to the provisions of trust as created in grandparent’s will trust division into grandchild a_trust and child b family_trust eight-and-one-third percent of the trust principal will be set_aside and held in grandchild a_trust a separate trust all of the income will be paid to grandchild a for his life if grandchild a dies leaving surviving issue the income will be paid to the issue per stirpes until the trust terminates if grandchild a dies without surviving issue or if there is a failure of his issue the income will be distributed equally among grandparent 2’s other grandchildren that is child b’s children for their lives or until the prior termination of the trust if during the trust term a beneficiary dies leaving issue the issue will take the parent’s share per stirpes grandchild a_trust will terminate at the time designated for the termination of plr-113925-01 trust on termination the principal will be distributed to grandchild a’s issue per stirpes grandchild a_trust will be otherwise administered in accordance with the terms of trust ninety-one-and-two-thirds of the trust principal will be set_aside and held in child b family_trust child b will receive of the income child b’s right to receive of the child b family_trust income is equivalent to the right to receive one-third of the entire trust income x x the remaining child b family_trust income will be distributed equally among child b’s children grandchild b-1 grandchild b-2 and grandchild b-3 for their lives or until the prior termination of the trust if a beneficiary dies leaving issue surviving the issue will take the parent’s share per stirpes grandchild b family_trust will also terminate at the time designated for the termination of trust on termination of the child b family_trust principal will be distributed to grandchild a’s issue per stirpes the right of grandchild a’s issue to receive of the child b family_trust principal plus their right to receive the principal of grandchild a_trust is equivalent to the right to receive of the entire trust principal on termination x of grandchild a_trust of trust the remaining principal of child b family_trust will be divided per capita among the children of child b the issue of a deceased child will take the parent’s share per stirpes the trust is otherwise subject_to the provisions of trust as created in grandparent 2’s will requested ruling you have asked us to rule that the proposed judicial partition of each of trust trust and trust will not cause the respective partitioned trusts to become subject_to the provisions of the generation-skipping_transfer_tax discussion sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that plr-113925-01 is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee’s discretion for the benefit of a and b and their respective issue on the death of the last to die of a and b the corpus is to be distributed to the issue of a and b per stirpes pursuant to a court order the trust is divided equally into two trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the example concludes that under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the division of trust trust and trust into grandchild a_trust child b family_trust grandchild a_trust child b family_trust grandchild a_trust and child b family_trust respectively will not result in a shift of any beneficial_interest in these trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made after i the division of trust into grandchild a_trust and child b family_trust ii the division of trust into grandchild a_trust and child b family_trust and iii the division of trust into grandchild a_trust and child b family_trust the separate trusts resulting from the division will be treated as trusts that were irrevocable on september for purposes of b a of the tax_reform_act_of_1986 plr-113925-01 and each of the six separate trusts will be exempt from the generation-skipping_transfer_tax imposed under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
